Citation Nr: 0216324	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  99-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of service 
connection for residuals of a left lobectomy.


FINDING OF FACT

No medical evidence has been submitted showing that the 
disease process that led to the veteran's left lobectomy and 
its residuals are attributable to military service or events 
coincident therewith.


CONCLUSION OF LAW

The veteran's left lobectomy and its residuals were neither 
incurred in military service or aggravated by military 
service.  38 U.S.C.A. § 1116 (West 1991); 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.307 (1999); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statements of the case, and correspondence with the veteran, 
the veteran and his representative have been notified of the 
laws and regulations governing his claim for service 
connection, including the VCAA, and the reasons for the 
determination made regarding his claim.  

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that is found in the claim's file consist of the veteran's 
service medical records, post-service medical records, 
including VA and private medical records, and written 
arguments presented by the veteran and his representative in 
support of his claim as well as personal hearing testimony by 
the veteran.  In addition, a review of the record on appeal 
also shows that the RO took all required steps to determine 
what herbicide agents, if any, were used at Barksdale Air 
Force Base from 1960 to 1961.  See RO letters to Barksdale 
Air Force Base dated from June 2001 to January 2002; February 
2002 contact report.  In addition, in September 2002, the 
veteran filed with the RO an August 2002 medical opinion from 
Hans E. Schuller, M.D., which opinion addressed the origins 
and etiology of his lung disability.

Initially, the Board notes that a review of the record on 
appeal shows that the veteran reported in a number of written 
statements to the RO that VA medical personnel had told him 
current lung problems were do to his military service.  
However, the veteran testified at his August 2002 hearing 
before the undersigned that these opinions were never placed 
in writing.  Therefore, the Board finds that further delay in 
adjudicating the current appeal to request these statements 
is not needed.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  Also see, Counts v. Brown, 6 Vet. App. 473, 476 
(1994), citing Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991) (noting that the "the duty to develop pertinent facts 
applies to 'all relevant facts.'") (citation omitted)); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").

Next, the Board notes that a review of the record on appeal 
shows very few post-service medical records.  However, a 
review of the record on appeal shows that the veteran 
testified at his personal hearings that, following military 
service, he saw Drs. Casey, Kline, Elmo "Sereese" (sic), 
and Cline as well as an ears, nose, and throat doctor for 
treatment of lung problems following military service.  In 
addition, the August 2002 medical opinion from Hans E. 
Schuller, M.D., made reference to the veteran's having been 
treated by Drs. Casey and Kline.

Initially, the Board notes that the veteran was asked by the 
RO on a number of occasions to specifically provide 
information regarding his treatment for lung problems so as 
to allow it to obtain these records.  However, no reply was 
forthcoming from the veteran.  Moreover, while a 
contemporaneous request for the above doctors treatment 
records does not appear in the record, a review of the record 
on appeal shows private treatment records from Mercy 
Hospital, dated from September 1984 to October 1984, signed 
by Drs. Cerise, Casey, Sanders, and Klien.  In addition, the 
Board notes that Dr. Schuller's August 2002 opinion noted 
that the treatment from Drs. Casey and Kline was given in the 
mid-1980's.  Accordingly, because treatment records from the 
above doctors already appear in the record, VA has no duty to 
undertake additional development to request these records 
before adjudicating the current appeal.  See Wood v. 
Derwinski, 1 Vet. App. 192 (1991) ("the duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the purtative evidence."); See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992); Hyson v. Brown, 
5 Vet. App. 262 (1993) (In the normal course of events, it is 
the burden of the veteran (appellant) to keep the VA apprised 
of their whereabouts.  If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to find 
him.).

Furthermore, the Board notes that a review of the record on 
appeal shows that Barksdale Air Force Base notified the RO 
that no records existed that could verify what herbicide 
agents, if any, were used at the base from 1960 to 1961.  See 
February 2002 contact report.  In addition, the veteran 
testified at his August 2002 personal hearing that, in reply 
to his request for information from the Army as to what 
herbicide agents were used by the grounds' keeper at 
Barksdale Air Force Base from 1960 to 1961, he was told that 
no chemicals were used.  In addition, Dr. Schuller opined 
that there was no relationship between the veteran's 1984 
lobectomy and its residuals and the veteran's military 
service, which service ended in 1961. 

Accordingly, given the above facts, the Board concludes that 
all relevant evidence has been obtained for determining the 
merits of the veteran's claim and no reasonable possibility 
exist that any further assistance would aid the veteran in 
substantiating the claim.  See 38 U.S.C.A. § 5103 (as 
amended); 66 Fed. Reg. 45620, 45630 (to be codified at 
38 C.F.R. § 3.159(d)); See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); Also see, Counts v. Brown, 
6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992); cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, because there is no 
indication that there is additional outstanding evidence that 
is necessary for a fair adjudication of the issue on appeal, 
adjudication of the claim at this juncture may go forward 
because it poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).

The Merits

As to the merits of the claim, the veteran asserts that his 
1984 lobectomy and subsequent residuals were caused by his 
exposure to herbicide agents while he worked as a grounds' 
keeper at Barksdale Air Force Base from 1960 to 1961.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Additionally, certain veterans who served in Vietnam or in 
the waters off Vietnam during military service are entitled 
to a presumption of exposure to herbicide agents, including 
Agent Orange, provided they have one or more of the diseases 
enumerated in 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6)(iii) (1999); 38 U.S.C.A. 
§ 1116 (Supp. 2002), 38 C.F.R. § 3.307 (2002).  Under both 
the old and new criteria, in order for a veteran to qualify 
for this presumption, he must have ". . . performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975."  Id.  

(Parenthetically, the Board notes that the law governing 
claims of service connection based on herbicide exposure 
changed during the pendency of the veteran's appeal.  See 
Veterans Education and Benefits Expansion Act of 2001, a 
mini-jumbo omnibus bill that, at § 201(c), amended 
38 U.S.C.A. § 1116; Also see Public Law No. 107-103, 115 
Stat. 976 (2001) (Dec. 27, 2001).  However, a review of the 
record on appeal does not show that the veteran was provided 
notice of this change in law.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); See also Baker v. West, 
11 Vet. App. 163, 168 (1998); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Nonetheless, because the part of the 
law that defines which class of veteran's is entitled to the 
presumption did not change, the Board going forward with his 
claim at this junction does not prejudice the veteran.  Id.)

With the above criteria in mind, the Board finds that what is 
significant about the record on appeal is what it does not 
include; the veteran's service records do not show that he 
had the requisite Vietnam service to qualify for the 
presumptions found at § 1116 and the medical evidence of 
record does not show a medical link between the disease 
process that led to the veteran's 1984 lobectomy and its 
residuals and military service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); Hickson v. West, 12 Vet. App. 247 
(1999); see generally Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred there).

As to the presumptions found at § 1116, the Board notes that 
a review of the veteran's service personnel records show he 
served on active duty from June 1957 to June 1961.  
Therefore, because his active military service ended prior to 
January 9, 1962, he is not afforded the benefit of the 
presumptions found at 38 U.S.C.A. § 1116.

The Board next notes that the Federal Circuit in Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994), held that, in cases 
such as these, VA needs to consider the veteran's claim on 
both a presumptive and direct service connected bases.  
Therefore, in deciding whether the veteran is entitled to 
service connection for residuals of a lobectomy, the Board 
must next look at whether there is a relationship between a 
current disability and events in service or an injury or 
disease incurred there.  See Rabideau, supra. 

In this regard, the Board notes that a review of the 
veteran's service medical records shows the veteran's 
complaints and/or treatment for respiratory problems 
diagnosed as a cold/upper respiratory infections (see service 
medical records dated in August 1957, September 1957, and 
August 1959) as well as acute pharyngitis of unknown origins 
(see service medical record dated in May 1961).  In addition, 
the veteran's May 1961 separation examination report noted 
that the veteran's medical history included bronchitis that 
required treatment but for which the veteran had good 
recovery without complications or sequela.  

Similarly, the post-service record shows the veteran's 
complaints, diagnoses, and/or treatment for a number of lung 
problems, including a 1984 lobectomy (see private treatment 
records from Mercy Hospital dated in September 1984 and 
October 1984; Memorial Medical Center dated in March 1999; 
and Slidell Memorial Hospital dated in February 1999, March 
1999, and May 1999).  None of the post-service records 
provided a medical opinion as to the origins or etiology of 
the veteran's current lung disabilities or a link between the 
veteran's current lung disabilities and the upper respiratory 
infections, pharyngitis, and bronchitis found in military 
service.

However, in September 2002, the veteran filed with the RO an 
August 2002 letter from Dr. Schuller.  In that letter, Dr. 
Schuller opined as follows:

Impression: I.  Actinomycosis.  This 
resulted in lobectomy and decortication.  
[The veteran] asked me if this was 
related to his military exposure and I 
told him it is not.  There is a long time 
interval between the time he left the 
service in the early 1960's or late 50's 
to the mid 80's.  If he had caught the 
actinomycosis in the military he should 
have been dead before 1984.  At the 
present time he is cured from his 
actinomycosis.  2.  Underlying COPD with 
smoking history.  3.  History of 
arrhythmias.  4.  Diabetes.  [Emphasis 
added].

Dr. Schuller's opinion stands uncontradicted by any other 
medical opinion of record.  Accordingly, because the record 
does not show the veteran is entitled to the presumption 
found at 38 U.S.C.A. § 1116 or include any medical evidence 
of the disease process that led to the veteran's 1984 
lobectomy having been caused by military service, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for residuals of a left 
lobectomy.  Therefore, the appeal must be denied.

In coming to the above conclusions, the Board has not 
overlooked the veteran's testimony at June 2000 and August 
2002 personal hearing, as well as the arguments made in 
written statements filed with the RO.  Moreover, the Board 
recognizes that the veteran and his representative are 
competent to describe visible symptoms or manifestations of a 
disease or disability during and after service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses 
are competent to describe painful experiences and symptoms 
that result therefrom).  Nevertheless, none of the above were 
shown to be competent to provide a medical opinion.  See, 
e.g., Bostain v. West, 11 Vet. App. 124 (1998); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Moray v. Brown, 5 Vet. App. 211 
(1993) (persons without medical expertise are not competent 
to offer medical opinions); Espiritu v. Derwinski, supra.  
Therefore, these statements and testimony have limited 
evidentiary value and the Board gave more weight to the 
August 2002 medical opinion provided by Dr. Schuller. 


ORDER

Service connection for residuals of a left lobectomy is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

